DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 16 October 2020 has been entered.
Claims 1 and 11 were amended.  No additional claims were cancelled.  Claims 21-24 were added.  An additional examiner’s amendment is below in which claims 1 and 11 were amended, claims 5 and 15 were cancelled, and no additional claims were added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gozde Guckaya, Reg. No. 74,989, on 12 February 2021.

The application has been amended as follows: 
1. 	(Currently amended)  A computer-implemented method comprising: 
receiving a predefined video tree representing a branching video presentation, the predefined video tree defining a plurality of branches, each branch defining a path of one or more video content segments; 

associating, by a user device, the plurality of weights with the different respective portions of the video tree by assigning the initial assigned weights to the different respective portions, the different respective portions comprising a plurality of child video content segments branching from a parent video content segment;
at one or more times during playback of the branching video presentation, automatically selecting a video content segment to present based on one or more of the associated weights, the automatically selecting comprising:
identifying a plurality of alternative video content segments, each associated with a respective weight; and 
selecting one of the alternative video content segments to present based on the respective associated weights thereof, wherein each alternative video content segment has a probability of being selected based on the associated weight of the alternative video content segment compared to a total of the respective associated weights of the alternative video content segments; and
modifying, by the user device, the associated weight for a first one of the different respective portions of the video tree by applying the predefined change in weight for the first respective portion to the associated weight for the first respective portion. 2. 	(Canceled)  
9. 	(Original)  The method of claim 8, wherein the user action comprises an instruction to skip the selected video content segment, an instruction to delete the 
at least one memory for storing computer-executable instructions; and 
at least one processor for executing the instructions stored on the memory, wherein execution of the instructions programs the at least one processor to perform operations comprising: 
receiving a predefined video tree representing a branching video presentation, the predefined video tree defining a plurality of branches, each branch defining a path of one or more video content segments; 
receiving a weight configuration file comprising a plurality of weights for different respective portions of the video tree, wherein, for each respective portion, the weight configuration file comprises (i) an initial assigned weight and (ii) at least one predefined change in weight; 
associating, by a user device, the plurality of weights with the different respective portions of the video tree by assigning the initial assigned weights to the different respective portions, the different respective portions comprising a plurality of child video content segments branching from a parent video content segment; 
, the automatically selecting comprising:
identifying a plurality of alternative video content segments, each associated with a respective weight; and 
selecting one of the alternative video content segments to present based on the respective associated weights thereof, wherein each alternative video content segment has a probability of being selected based on the associated weight of the alternative video content segment compared to a total of the respective associated weights of the alternative video content segments; and
modifying, by the user device, the associated weight for a first one of the different respective portions of the video tree by applying the predefined change in weight for the first respective portion to the associated weight for the first respective portion. 12. 	(Canceled)13. 	(Original)  The system of claim 11, wherein particular portions of the video tree to which weights are applied comprise a plurality of video content segments each at an end of a respective branch. 14. 	(Original)  The system of claim 11, wherein particular portions of the video tree to which weights are applied comprise a plurality of paths of one or more video content 



21.	(Previously presented) The method of claim 1, wherein the weight configuration file is received by the user device from a remote server.

22.	(Previously presented) The method of claim 1, wherein the weight configuration file is stored in the user device.

23.	(Previously presented) The system of claim 1, wherein the weight configuration file is received by the user device from a remote server.

24.	(Previously presented) The system of claim 1, wherein the weight configuration file is stored in the user device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method and system incorporating: 

a plurality of alternative video content segments, each associated with a respective weight
a weight configuration file comprising a plurality of weights for different respective portions of the video tree, wherein, for each respective portion, the weight configuration file comprises (i) an initial assigned weight and (ii) at least one predefined change in weight
a user device that (1) associates the plurality of weights with the different respective portions of the video tree by assigning the initial assigned weights to the different respective portions which comprise a plurality of child video content segments branching from a parent video content segment and (2) modifies the associated weight for a first one of the different respective portions of the video tree by applying the predefined change in weight for the first respective portion to the associated weight for the first respective portion
automatically selecting a video content segment during playback of the branching video presentation based on one or more of the associated weights that were assigned by the user device, wherein the selection first comprises identifying a plurality of alternative video content segments and then selecting one of the alternative video content segments to present based on the respective associated weights thereof, wherein each alternative video content segment has a selection probability based on a 

With respect to the prior art Avneyon et al. (WO 2009/125404 A2) and Ishioka (U.S. Patent Publication 2003/0023757):
While Avneyon disclosed a video tree and automatically selecting the next video in a branching video presentation (see Avneyon abstract), Avneyon did not explicitly disclose the weight configuration file, the user device associating and modifying the associated weights, and automatic selection of the next video content segment during playback based on the associated weights according to the claimed language.
While Ishioka disclosed associating weights to video blocks (see Ishioka 0116) and automatically selecting the video blocks when their associated weights meet a predefined threshold (Ishioka 0114), Ishioka did not disclose a branching video presentation, alternative video content segments, that the user device performs the association and modification of weights, and that the automatic selection is performed during playback and selects the alternative video content segments with a selection probability according to the claimed language. 

Claims 3-4, 6-10, 13-14, and 16-24 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/A.M.W/Examiner, Art Unit 2452 

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452                                                                                                                                                                                                                                                                                                                                                                                                           12 February 2021